


Amended and Restated
Non-Statutory Stock Option Award Agreement




April 22, 2008




William R. McLaughlin
President & CEO
Select Comfort Corporation
9800 59th Avenue North
Plymouth, MN 55442




Re:
Non-Statutory Options to Purchase Shares of Common Stock of Select Comfort
Corporation (the “Company”)



This letter agreement amends and restates in its entirety the terms of the
non-statutory stock option award granted to you on March 2, 2006.  As of such
date (and after giving effect to a 3-for-2 stock split of the Company’s common
stock effected as of June 8, 2006), you were granted non-statutory stock options
under the Company’s 2004 Stock Incentive Plan (the “Plan”) giving you the right
to purchase up to five hundred sixty two thousand five hundred (562,500) shares
of the Company’s common stock at a price of $24.65 per share (the “Options”),
all of which Options were scheduled to become fully exercisable, or to “vest,”
as of March 2, 2011, so long as you remain continuously employed by the Company
and subject to the applicable terms and conditions of the Plan.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, you and the Company have agreed to extend the vesting date
such that all of the Options will become fully exercisable only as of December
2, 2015, so long as you remain continuously employed by the Company and subject
to earlier vesting only pursuant to the terms applicable upon (i) termination of
your employment due to death or disability or (ii) a change in control of the
Company, as described below.


Your rights to exercise the Options will terminate as to all unexercised options
at 5:00 p.m. (Minneapolis, Minnesota time) on March 1, 2016 (the “Expiration
Date”), subject to earlier termination as described below or in the Plan.


The vesting and termination provisions of the Options will be impacted by the
termination of your employment, depending on the reason for termination of your
employment, or by a change in control of the Company, as described below:


Voluntary Termination or Retirement.  If your employment is terminated
voluntarily by you (whether upon retirement or otherwise), Options that are
vested as of the date of termination of employment will remain exercisable for
up to three (3) months after your employment ends, but not beyond the Expiration
Date.


1
 

--------------------------------------------------------------------------------

 
Termination by the Company other than for Cause.  If your employment is
terminated by the Company (other than for “cause,” as defined in the Plan),
Options that are vested as of the date of termination of employment will remain
exercisable for up to three (3) months after your employment ends, but not
beyond the Expiration Date.


Termination by the Company for Cause.  If your employment is terminated by the
Company for “cause,” as defined in the Plan, all of your rights under this
letter agreement and the Options will immediately terminate without notice of
any kind.


Termination due to Death or Disability.  If your employment is terminated due to
death or “disability,” as defined in the Plan, all of the Options will become
immediately exercisable in full and will remain exercisable for up to two (2)
years after termination of employment, but not beyond the Expiration Date.


Change in Control.  Pursuant to the standard terms of the Plan, if a Change in
Control of the Company (as defined by the Plan) occurs, then all of the Options
will become immediately exercisable in full and will remain exercisable until
the Expiration Date, regardless of whether you remain in employment or service
with the Company.


The Company is not required to give you notice of the termination of the Options
under any of the foregoing circumstances.


Following the exercise by you of the Options, the shares purchased by you will
be freely tradable, subject to the Company’s policies and SEC rules regarding
insider trading.  Executive officers and members of the Board of Directors are
required to comply with SEC Rule 144 in connection with any sale of shares
received upon the exercise of any stock options.


Withholding Taxes.  The Company is entitled to (a) withhold and deduct from your
future wages (or from other amounts that may be due and owing to you from the
Company), or make other arrangements for the collection of all legally required
amounts necessary to satisfy any federal, state or local withholding and
employment-related tax requirements attributable to the exercise of the Options,
or (b) require you to promptly remit the amount of such withholding to the
Company.  In the event that the Company is unable to withhold such amounts, for
whatever reason, you agree to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.


There may be income tax consequences resulting from the exercise of the Options
or sale of the shares received upon the exercise of the Options.  You are urged
to consult with your individual tax advisor regarding any tax consequences.


The Options are granted under the Company’s 2004 Stock Incentive Plan, and are
subject to all of the terms and conditions applicable to stock options granted
under the Plan, except as may be otherwise expressly provided herein.


2
 

--------------------------------------------------------------------------------

 
Please note that your rights to exercise the Options will become void and will
expire as to all unexercised Options at 5:00 p.m. (Minneapolis, Minnesota time)
on March 1, 2016, subject to earlier termination as set forth above or in the
Plan.


Please indicate your acceptance of the terms and conditions of this Amended and
Restated Non-Statutory Stock Option Award Agreement by signing a copy of this
letter agreement where indicated below.


Very truly yours,


/s/ Michael A. Peel


Michael A. Peel
Chair, Management Development and Compensation Committee


By signing this letter, I acknowledge the amended and restated terms of the
Options as set forth in this Amended and Restated Non-Statutory Stock Option
Award Agreement.


/s/ William R.
McLaughlin                                                                                                           
William R. McLaughlin

  3
 

--------------------------------------------------------------------------------

 
